Citation Nr: 0422587	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  98-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to June 30, 1997, 
for a 50 percent rating for PTSD.

3.  Entitlement to an effective date prior to August 9, 2001, 
for a 70 percent rating for PTSD and for a total rating based 
on individual unemployability due to service-connected 
disability (TDIU).

4.  Entitlement to service connection for substance abuse, 
claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, dated in December 1997, September 2001 and March 
2003.  In the December 1997 rating decision, the RO denied 
the veteran's claims for a TDIU and a rating in excess of 30 
percent for PTSD which had been in effect since December 7, 
1995.  These claims were further denied by the Board in 
August 1999.  The veteran appealed the August 1999 decision 
to the United States Court of Veterans Appeals (Court).  In 
October 2000, the Court issued an order vacating the Board's 
decision and remanding the case for readjucication pursuant 
to a Joint Motion for Remand by VA and the veteran.  In May 
2001, the Board remanded these claims to the RO for 
additional development.  

In the September 2001 rating decision, the RO increased the 
veteran's rating for PTSD to 50 percent, effective June 30, 
1997.  The RO denied the claims for a TDIU and for service 
connection for substance abuse secondary to PTSD.  In the 
March 2003 rating decision, the RO increased the veteran's 
PTSD to 70 percent, effective August 9, 2001, and granted a 
TDIU, also effective August 9, 2001.  In June 2003, the Board 
remanded this case to the RO for additional development.  

In June 1999, the veteran testified at a Board hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing has been incorporated into the record.  

In March 2004, the veteran's representative submitted 
additional evidence to the RO and waived review of such 
evidence by the RO.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Many of these records, which consist of VA outpatient 
records and examination reports, are duplicate records or are 
not relevant to the issues on appeal.  The RO forwarded 
duplicate copies of the additional evidence to the Board in 
June 2004.  

This appeal with respect to the earlier effective date issues 
and service connection for alcohol abuse is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.


FINDING OF FACT

Symptoms of the veteran's PTSD are not productive of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, his own occupation or his own name. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the veteran was given VCAA notice in writing in July 
2001 which was prior to the March 2003 decision that 
increased his evaluation to 70 percent.  

For the reasons provided below, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim for an increased rating, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In the RO's July 2001 letter, as well as a March 2003 letter 
and statement of the case dated same, the RO informed the 
appellant of the applicable laws and regulations regarding 
the increased rating claim, the evidence needed to 
substantiate such claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  Specifically, in the July 2001 letter, VA 
informed the appellant that it would obtain records from any 
identified private physicians that he identified and 
authorized VA to obtain.  He was further advised that VA 
would obtain any outstanding VA medical records that he 
identified as well as his records from the Social Security 
Administration (SSA).  See 38 C.F.R. § 3.159.  In regard to 
the SSA records, the SSA informed the RO that after an 
exhaustive and comprehensive search, it was not able to 
locate the veteran's records.  Furthermore, as previously 
noted, the appellant's representative presented additional 
evidence to the Board in January 2004 and waived initial 
review of this evidence by the RO.  See DAV v. Secretary, 327 
F. 3d 1339 (Fed. Cir. 2003).

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The appellant has also 
been afforded the benefit of VA examinations during the 
appeal period, and was provided with the opportunity to 
attend a hearing.  Neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  Bernard, supra.

II.  Background

In August 1996, the RO granted service connection for PTSD 
and assigned a 30 percent rating, effective December 7, 1995.

On June 30, 1997, the veteran filed a claim for an increased 
rating for PTSD and for a TDIU.  

In a June 1997 memorandum, a VA vocational rehabilitation 
specialist stated that the veteran had reported for 
counseling based on his October 1996 application for 
vocational rehabilitation services.  The specialist relayed 
the veteran's report of difficulty meeting demands for any 
type of work and that he had not worked since 1992.  He 
further relayed the veteran's report that prior occupations 
were very stressful for him, and this in combination with his 
PTSD disability had cost him a great deal in terms of 
relationships and health.  He opined that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and his 
psychoneurotic symptoms caused considerable industrial 
impairment.  He noted that it had been determined that a 
program goal was not feasible at that time and the veteran's 
case would be closed. 

During a VA examination in October 1997, the veteran reported 
having nightmares, insomnia, flashbacks and of being 
depressed and tearful at times.  Curiously, the examination 
report does not contain any objective findings. The examiner 
reported that the veteran had been actively working and a 
productive person until his retirement four years earlier.  
He diagnosed the veteran as having PTSD, adjustment disorder 
with depressed mood, and chronic alcohol dependence.

In a December 1997 rating decision, the RO continued a 30 
percent rating for the veteran's PTSD.

An April 1998 VA outpatient record notes that since October 
1997, the veteran had attended some 20 sessions of the 
"Process Group" during which he discussed anger management 
problems, sleep disturbance, and the maintenance of sobriety.  
He was diagnosed as having PTSD and alcohol dependence in 
remission.  The claims file contains the actual process group 
records from September 1997 to April 1998.

In an April 1998 substantive appeal, the veteran said that 
his PTSD symptoms prevented him from gainful and meaningful 
employment.  He acknowledged that he was retired, but that 
his exhibited decreased work efficiency was evident by the 
number of jobs/professions he had worked.  He reported that 
he had worked in real estate sales for 15 years and as a loan 
officer for three years prior to his retirement.  He also 
said he worked in a number of sales professions including car 
sales.  

During a Travel Board hearing in June 1999, the veteran 
testified that he did not like crowds and was just getting to 
the point where he spent more time with his family.  He also 
testified that he took sleeping pills to help with his PTSD.  
As for employment, the veteran testified that he had looked, 
specifically in the photography field, but had not been 
offered anything.  He claimed that he had not been offered 
any positions because of his age and the fact that his 
present medical conditions, colon surgery, forces him to 
visit his doctors frequently.  He said he was currently 
seeing psychiatrists at the VAMC on a weekly basis.

In November 2000, the veteran requested a second medical 
opinion from a private medical facility regarding his VA 
psychiatric diagnosis.  He was diagnosed at that facility as 
having an anxiety disorder and was advised to participate in 
individual counseling to support coping with anxiety.  
Private progress notes dated in January and February 2001 
show that the veteran was feeling somewhat better, but was 
still having nightmares and intrusive thoughts.  He also 
complained of not sleeping well and was tired upon wakening.  
He was non-psychotic.  He was diagnosed as having PTSD and 
depression.  

In February 2001, the veteran was evaluated by a private 
psychiatrist, Fernando Lopez, M.D., who said he had been 
seeing the veteran for the past several months for 
psychiatric treatment.  On examination the veteran was 
dressed informally, but clean.  He was oriented to time, 
place and person.  His thinking was coherent and relevant and 
affects were appropriate to the content of the conversation.  
His mood was mildly depressed.  He didn't sleep well and his 
appetite was sporadic, not regular.  He reported problems 
concentrating and was forgetful.  He acknowledged nightmares 
involving death and intrusive thoughts about the war.  He 
said he had sensory perceptions of noises, visual and smells 
of dead bodies.  He reported that he tried to get rid of 
these experiences by drinking alcohol that made things worse 
for him.  The examiner relayed that the veteran's PTSD, 
depression, using alcohol as medication, intrusive thoughts 
and sleep problems, had affected his ability to concentrate, 
his memory, his emotional life, the loss of two marriages due 
to symptoms, his loss of a number of jobs due to difficulties 
adjusting to the stresses that a job demands.  He was 
diagnosed as having PTSD and depression and alcohol abuse.  
He was assigned a global assessment of functioning score 
(GAF) of 45.

On file is a letter dated in February 2001 from a private 
psychiatrist, Fernando Lopez, M.D., who said he had been 
treating the veteran for PTSD since November 2000.  He 
indicated that the veteran experienced episodes of extreme- 
vigilance, frequent flashbacks, recurrent nightmares, 
depression, gross impairment of thought process, auditory 
hallucinations, inappropriate behavior, occasional 
disorientation as to place and severe memory loss for names 
of close relatives and friends.  He said that his treatment 
of the veteran and evaluation of him confirmed that the 
veteran's ability to establish or maintain relationships with 
people was severely impaired due to his PTSD and his symptoms 
caused by his PTSD would prevent him by being able to perform 
any work in a competitive work environment.  He opined that 
the veteran probably had been totally disabled and unable to 
perform substantial gainful employment due to his PTSD since 
at least August 1995.

Pursuant to the RO's request, the RO was informed by the 
Social Security Administration in July 2001 that after an 
exhaustive and comprehensive search, the administration was 
unable to locate the veteran's folder.

During an August 2001 VA psychiatric examination, the veteran 
reported nightmares and flashbacks regarding his traumatic 
Korean experiences with nervousness, depression, and sleep 
difficulty. He said he did not like crowds, became easily 
irritable and had a short temper.  He reported poor 
concentration with angry feelings and feelings of isolation.  
Findings revealed that the veteran answered questions but was 
aloof.  He was hyperalert with increased startle response.  
His speech was coherent and relevant and his mood was anxious 
and depressed.  He denied hallucinations and no suicidal or 
homicidal ideas were elicited.  Orientation and memory were 
preserved.  Insight and judgment were intact.  The examiner 
opined that the veteran had moderate to severe impairment in 
his social and industrial adaptability and was unable to 
work.  He was assigned a GAF score of 50-60.

In a September 2001 rating decision, the RO increased the 
veteran's rating for PTSD to 50 percent, effective June 30, 
1997.  

On file are VA outpatient records showing the veteran's 
participation in group psychotherapy on a regular basis in 
2001 and 2002.  These records reflect the participants' 
support for one another.  A number of records describe him as 
being cheerful and friendly and reflect GAF scores of 50 and 
60.

On file is a June 2002 letter from a VA psychologist who 
stated that the veteran had been admitted to the outpatient 
PTSD Clinical Team (PCT) program some five years earlier with 
a diagnosis of PTSD.  He said the veteran also attended group 
psychotherapy in the PCT with the psychologist on a weekly 
basis.  He was also being followed in the mental health 
center where he received psychotropics.  The psychologist 
said that despite the veteran's full cooperation in 
treatment, his nightmares, anger management problems, anxiety 
and social withdrawal had not improved.  He rarely got out of 
the house and could not work.  He opined that the veteran was 
no longer able to sustain gainful employment.  He diagnosed 
the veteran as having PTSD and assigned him a GAF of 40.  He 
attended PCT aftercare sessions in July and August 2002.

During a VA examination in January 2003, the veteran 
complained of nightmares and symptoms of increased arousal, 
including difficulty falling asleep, staying asleep, 
irritability, trouble concentrating, outbursts and anger.  He 
also complained of hypervigilance.  He said his last job was 
in 1992 when he worked as a loan broker for five or six 
months.  He said he became very stressed and was not able to 
focus or concentrate on his job.  Prior to this, he had been 
on state disability and prior to that, held a series of jobs 
in the real estate business.  He did not have any 
relationships with women and had a couple of buddies who 
dropped by about once a week to play cards.  He also had a 
disabled neighbor whom he visited daily and took grocery 
shopping.  He had no other friends.  He had a sister and 
mother who lived in the area and enjoyed a friendly 
relationship with them.  He denied having a problem with 
substance abuse although he admitted to drinking a half a 
pint a day when he had the money.  He said he had not had 
anything to drink that week.  He further reported difficultly 
concentrating and extreme irritability if people ring his 
doorbell or phone him.  On examination the veteran was 
appropriately dressed with good hygiene.  No unusual 
behaviors were noted.  The examiner noted that he conducted 
monthly group therapy with the veteran and easily established 
a rapport with him.  The veteran was oriented and his 
attention and concentration skills were unimpaired.  His 
thought processes were not reflective of loose associations, 
preservations, neologisms, tangential thinking, 
circumstantial thinking, confusion or echolalia.  His speech 
was within normal limits and was relevant and coherent.  
Thought content was negative for hallucinations except for 
when he was alone in the house and thought he heard female 
voices talking outside.  Delusions were not present.  The 
veteran did not demonstrate ideas or reference.  Affect 
appeared appropriate and was not labile.  Mood was within 
normal limits.  Signs of anxiety were noted.  The veteran did 
not report any vegetative signs or depression, although he 
admitted labile mood and that he cried on occasion.  He was 
diagnosed as having PTSD and was given a GAF score of 40 
which the examiner said reflected chronic symptoms of PTSD 
including nightmares, inability to sleep, difficulty 
concentrating and irritability.  He added that the veteran 
was unemployable due to his sleep pattern and because of his 
irritability.  

A VA February 2003 general examination report is on file and 
reflects a diagnosis of no residual of drug or alcohol use.  

The claims file contains group therapy notes dated from in 
2003. An October 2003 record shows that the veteran was 
making progress in his treatment for PTSD symptoms, but 
continued to have some anxiety problems.  

III.  Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
schedular disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003)), a 70 percent rating is assigned 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

After a careful review of the evidence of record in light of 
the above criteria, the Board finds that the assignment of 
the initial 70 percent evaluation was proper, as the 
veteran's symptoms have not met the criteria for the next 
higher, 100 percent, evaluation for PTSD.  

There is no disputing that the veteran's PTSD symptomatology 
impairs him both socially and occupationally; however, the 
level of such impairment is not total.  That is, the veteran 
has not shown gross impairment in thought processes or 
communication.  Rather, he was shown to have coherent and 
relevant thinking during an examination with Dr. Lopez in 
February 2001 and his affects were appropriate to the content 
of the conversation.  In this regard, the Board finds Dr. 
Lopez's February 2001 letter to be of diminished probative 
value wherein he states that the veteran has gross impairment 
in thought processes, to the extent that it is inconsistent 
with his actual examination findings in February 2001.  The 
veteran was further found to have relevant and coherent 
speech during an August 2001 VA examination with intact 
insight and judgment.  During a January 2003 VA psychiatric 
examination, the veteran demonstrated speech that was 
relevant, coherent and within normal limits and his thought 
processes were not reflective of loose associations, 
perseverations, neologisms, tangential thinking, 
circumstantial thinking, confusion or echolalia.    

As for persistent delusions or hallucinations, the record 
suggests only one auditory hallucination that the veteran 
experiences when alone in his house, as indicated in the 
January 2003 VA examination report of hearing female voices 
talking outside.  Dr. Lopez also suggested that the veteran 
had auditory hallucinations, specifically noting that the 
veteran had sensory hearing perceptions of the war.  There is 
no evidence of delusions.  This evidence does not show that 
the veteran experiences auditory hallucinations of the 
magnitude required for a 100 percent rating, i.e. that they 
are persistent.  Although the veteran's symptoms include 
irritability and angry outbursts as noted on examination 
reports and in the numerous progress notes, there is no 
evidence that his behavior was grossly inappropriate or that 
he posed a persistent danger of hurting himself or others.  
Again, the Board has considered Dr. Lopez's remark in his 
February 2001 letter that the veteran has inappropriate 
behavior, but it has not been shown to be grossly 
inappropriate.  In fact, Dr. Lopez noted during his 
examination of the veteran in February 2001 that the veteran 
"affects are appropriate to the content of the 
conversation."  Moreover, no suicidal or homicidal thoughts 
or ideations were elicited on VA examination in August 2001, 
and the veteran was found to have no unusual behaviors during 
the January 2003 VA examination.  

Furthermore, there is no indication from the record that the 
veteran is intermittently unable to perform activities of 
daily living, including maintenance of minimal personal 
hygiene.  Dr. Lopez noted in February 2001 that the veteran 
was dressed informally, but clean, and the veteran was 
described as being appropriately dressed with good hygiene at 
the January 2003 VA examination.  There is no indication of 
spatial disorientation.  The veteran was noted to be oriented 
to time, place and person during his examination with Dr. 
Lopez in February 2001 as well as during the VA examinations 
in August 2001 and January 2003.  Although he has trouble 
concentrating and has some short-term memory impairment, such 
impairment does not rise to the level of the veteran 
forgetting the names of close relatives, his occupation or 
own name.  Although Dr. Lopez stated in his February 2001 
letter that the veteran has "severe memory loss for names of 
close relatives and friends", the weight of evidence goes 
against such severe memory loss.  That is, the veteran has 
been able to accurately report to VA examiners and to the RO 
his work history including his past professions as a real 
estate agent, broker, and car salesman and duration of each 
position.  He also reported having a good relationship with 
his mother and sister who live close by and gave no 
indication of an inability to remember their names or his own 
name.  During his actual examination with Dr. Lopez in 
February 2001, the veteran was given three articles to 
describe which he did well and was able to remember two out 
of three items he was shown.  

Though limited in his social relationships and even described 
by a VA examiner as "reclusive", the veteran does have some 
social interaction with others.  He is in a card group that 
meets on a weekly basis and attends weekly group therapy at a 
VAMC where he was described as cheerful and friendly.  He 
also attends to a disabled neighbor on a daily basis and 
takes him to the grocery store and plays cards with him.  The 
veteran has a friendly relationship with his mother and 
sister who live close by.  As far as his work history, the 
record shows that the veteran retired in 1992 and last worked 
as a broker for a few years.  He also worked for 15 years as 
a real estate agent and in other sales areas including car 
sales.  

The Board also finds that the GAFs assigned in this case are 
consistent with no greater level of impairment than that 
contemplated by the currently assigned 70 percent evaluation.  
The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  In this case, the veteran has been assigned 
the following GAFs:  45 in February 2001 by Dr. Lopez; 50-60 
on VA examination in August 2001; 40 by a VA physician in 
June 2002 and 40 on VA examination in January 2003.  
According to the DSM-IV, a GAF score between 31 and 40 is 
reflective of some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work); a GAF between 41 and 50 is reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment 
social, occupational, or school functioning (no friends, 
unable to keep a job); a GAF between 51 and 60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  Regarding the 
veteran's GAF scores of 40, the weight of evidence as noted 
above does not show impairment in reality testing or 
communication. Thus, these scores are indicative of major 
impairment in several areas of his life such as work and 
family relations.  Keeping this in mind, in conjunction with 
the veteran's actual PTSD symptomatology, the Board finds 
that the veteran's overall disability picture does not 
reflect totally disabling symptoms or overall total 
occupational and social impairment.

For all the foregoing reasons, the Board finds that the 
record presents no basis for assignment of a schedular 
evaluation greater than 70 percent for PTSD. Accordingly, the 
claim must be denied.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b).

In closing, the Board notes that the veteran has been 
assigned a total rating based on individual unemployability 
due to service-connected disabilities.  However, the criteria 
for that benefit are not the same as for a schedular 100 
percent rating.  For the reasons outlined above, the Board is 
unable to find that the regulatory rating criteria for a 100 
percent schedular rating have been met. 


ORDER

The appeal for an evaluation greater than 70 percent for PTSD 
is denied.  


REMAND

In the Board's prior remand of June 2003, the Board noted 
that the RO's March 2003 supplemental statement of the case 
did not set forth the laws and regulations regarding the 
assignment of effective dates for increased ratings and did 
not clearly address the contentions regarding the effective 
dates assigned for the schedular ratings for PTSD as well as 
the effective date for the grant of TDIU.  Although the RO 
sent out a subsequent supplemental statement of the case in 
December 2003, it too lacks a summary of the applicable laws 
and regulations, appropriate citations, and a discussion of 
how such laws and regulations affect the effective dates 
assigned.  See 38 C.F.R. §§19.29, 19.31 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to 
compliance with the remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet. App.  
268, 271 (1998).  Under the circumstances, the Board believes 
that further action is necessary before the Board may 
properly proceed with appellate review.  

The veteran appears to contend through his attorney that his 
substance abuse disability is secondary to his service-
connected PTSD.  In Allen v. Principi, 237 F. 3d 1368 (Fed. 
Cir. 2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that VA 
compensation benefits are available for alcohol or drug-
related disability that arises secondarily from a service-
connected disability, here PTSD.  The Federal Circuit further 
declared that such secondary disability itself might be 
indicative of the severity of a veteran's service-connected 
disability.  Id.  

However, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §1110 (West 2002);  see Degmetich v. Brown, 104 F. 
3d 1328 (1997).  While the medical evidence clearly shows 
that the veteran had a substance abuse problem, including an 
October 1997 VA diagnosis of chronic alcohol dependence, it 
is unclear whether he still has such a disability. In this 
regard, a January 2003 VA psychiatric examination report is 
devoid of a diagnosis of substance abuse, and a February 2003 
VA general examination report reflects a diagnosis of no 
residual of drug or alcohol abuse.  Also, during a VA 
examination in August 2001, the veteran denied any recent 
alcohol abuse, but admitted that he drank heavily "in the 
past."  However, various medical records dated in 2003, and 
received by the Board in January 2003, suggest that the 
veteran continues to have a substance abuse problem.  
Consequently, a medical opinion should be obtained regarding 
whether the veteran has a present substance abuse disability 
and, if so, whether it is secondary to his service-connected 
PTSD.      

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:   

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case 
addressing the issue of entitlement to an 
effective date earlier than June 30, 
1997, for a 50 percent rating for PTSD 
and entitlement to an effective date 
earlier than August 9, 2001, for a 70 
percent rating for PTSD and TDIU, and 
including citation to all relevant law 
and regulation pertinent to effective 
date claims (to include 38 U.S.C.A. §5110 
and 38 C.F.R. §3.400) and discussion of 
the RO's determination with reference to 
such laws and regulations.  

3.  The RO should schedule the veteran 
for an appropriate VA examination to 
assess the nature and etiology of the 
claimed substance abuse disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should state whether the veteran 
currently has an alcohol abuse disability 
and, if so, whether it is at least as 
likely as not (i.e. a 50 percent or 
higher degree of probability) that the 
disability is secondary to his service-
connected PTSD.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claim for service 
connection for substance abuse as 
secondary to PTSD can be granted.  After 
the veteran and his representative are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review of all issues properly 
in appellate status.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



